     Joseph H. Harrington
1
     Acting United States Attorney
2    Todd M. Swensen                                                  FILED IN THE
                                                                  U.S. DISTRICT COURT
     Assistant United States Attorney                       EASTERN DISTRICT OF WASHINGTON
3
     Bailey C. Hampton
4    Law Clerk
                                                             Jun 17, 2021
     United States Attorney’s Office                             SEAN F. MCAVOY, CLERK

5
     Eastern District of Washington
6    Post Office Box 1494
7    Spokane, WA 99210-1494
     Telephone: (509) 353-2767
8
9
                         UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF WASHINGTON
11
12   UNITED STATES OF AMERICA,                    Case No.: 1:21-PO-08008-MKD
13
                             Plaintiff,
14
15                v.
                                                  ORDER APPROVING
16   RAYMOND E. GUTHERIDGE                        UNSUPERVISED PRETRIAL
17                                                DIVERSION AGREEMENT AND
                             Defendant.           CONTINUING THE CASE
18
19
20
21
           The Court, having read and considered the parties’ Unsupervised Pretrial
22
     Diversion Agreement (the “Agreement”), and being fully advised of the facts and
23
     circumstances of this case, makes the following findings of fact:
24
           1. Defendant has agreed to comply with the terms and conditions of the
25
     Agreement;
26
27
28
     Unsupervised Pretrial Diversion Agreement - 1
           2. Defendant has acknowledged that the facts as set forth in the Factual Basis
 1
     of the Agreement are true and constitute a sufficient factual basis to support judicial
 2
     findings of guilt on the charged violations, without further factual inquiry;
 3
           3. Defendant’s statements have been made knowingly and voluntarily; and
 4
           4. Defendant has knowingly and intelligently waived the constitutional and
 5
 6 statutory rights set forth in the Agreement.
 7
 8 THEREFORE, GOOD CAUSE HAVING BEEN SHOWN, THE COURT ORDERS
 9 THE FOLLOWING:
10         1.   The Court ACCEPTS and APPROVES the Agreement without making any

11 conclusions at this time regarding the Factual Basis. The Agreement will be entered
12 on the Court’s docket as of the date of this Order;
13         2.   The Court ACCEPTS and APPROVES Defendant engaging in

14 unsupervised pretrial diversion from the date of entry of this Order until December 10,
15 2021, pursuant to the terms of the Agreement;
16         3.   Defendant shall comply with all the terms and conditions set forth in the

17 Agreement;
18      4. If, within six (6) months of the entry of the Agreement onto the Court’s

19 docket or December 10, 2021, whichever is later, the Court finds that Defendant has
20 violated any term of this Agreement, the Court may revoke this Order, enter judgment,
21 and proceed to sentencing on the underlying offense charged in the Violation Notice
22 without any further factual inquiry into the offense;
23         5.   All hearings in this case are continued to January 7, 2022. If Defendant

24 complies with the terms of the Agreement, the Court will entertain an unopposed
25 motion to dismiss the case with prejudice, after that date, without a hearing. If the
26 United States makes an allegation that Defendant has failed to comply with the terms
27 //
28
     Unsupervised Pretrial Diversion Agreement - 2
     of the Agreement prior to that date, the Court will conduct a hearing on the alleged
1
     violation of the Agreement, at the Court’s convenience.
2
3
   s/Mary K. Dimke
  ______________________________                          June 17, 2021
                                                         ________________
4
  Hon. Mary K. Dimke                                     Date
5 United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Unsupervised Pretrial Diversion Agreement - 3
